UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08614 Brandes Investment Trust (Exact name of registrant as specified in charter) 11988 El Camino Real, Suite 500 San Diego, CA 92130 (Address of principal executive offices) (Zip code) Michael Glazer, Esq. c/o Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071 (Name and address of agent for service) 800-331-2979 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2012 Date of reporting period:June 30, 2012 Item 1. Schedule of Investments. Brandes Institutional International Equity Fund Schedule of Investments June 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 104.46% Brazil - 2.56% Banco do Brasil SA $ Banco Santander Brasil SA - ADR Centrais Electricas Brasileiras SA - ADR Oi SA - ADR Tim Participacoes SA - ADR France - 15.12% Carrefour SA (b) France Telecom SA GDF Suez Natixis Renault SA Sanofi Total SA Germany - 2.68% Deutsche Bank AG Deutsche Telekom AG Ireland - 2.64% CRH Plc Italy - 7.39% ENI SpA Intesa Sanpaolo SpA Intesa Sanpaolo SpA Savings Shares Italcementi SpA Savings Shares Telecom Italia SpA Telecom Italia SpA Savings Shares Japan - 28.91% Astellas Pharma, Inc. Canon, Inc. Dai Nippon Printing Co. Ltd. Daiichi Sankyo Co. Ltd. FUJIFILM Holdings Corp. Honda Motor Co. Ltd. Japan Tobacco, Inc. Mitsubishi UFJ Financial Group,Inc. MS&AD Insurance Group Holdings Nippon Telegraph & Telephone Corp. NKSJ Holdings, Inc. Ono Pharmaceutical Co. Ltd. Rohm Co. Ltd. Seven & I Holdings Co. Ltd. SonyCorp. Sumitomo Mitsui Financial Group, Inc. Sumitomo Mitsui Trust Holdings, Inc. Taisho Pharmaceutical Co. Ltd. Takeda Pharmaceutical Co. Ltd. Tokio Marine Holdings,Inc. Toyota Motor Corp. Mexico - 2.81% America Movil SAB de CV - ADR Cemex SAB de CV - ADR (a) Netherlands - 9.09% Aegon NV Akzo Nobel NV Koninklijke Ahold NV STMicroelectronics NV Unilever NV Wolters Kluwer NV Portugal - 0.91% Portugal Telecom SGPS SA Russia - 1.58% Lukoil OAO - ADR Singapore - 0.80% Flextronics International Ltd. (a) South Korea - 3.38% Korea Electric Power Corp. - ADR (a) POSCO SK Telecom Co. Ltd. - ADR Spain - 1.10% Telefonica SA Sweden - 1.37% Telefonaktiebolaget LM Ericsson Switzerland - 6.59% Swiss Re AG Swisscom AG TE Connectivity Ltd. UBS AG United Kingdom - 17.53% AstraZeneca Plc Barclays Plc BP Plc GlaxoSmithKline Plc HSBC Holdings Plc ITV Plc J. Sainsbury Plc Kingfisher Plc Marks & Spencer Group Plc Vodafone Group Plc Wm. Morrison Supermarkets Plc TOTAL COMMON STOCKS (Cost $466,734,486) $ PREFERRED STOCKS - 2.17% Brazil - 2.17% Oi SA - ADR $ Petroleo Brasileiro SA - ADR Telefonica Brasil SA - ADR TOTAL PREFERRED STOCKS (Cost $12,955,267) $ Principal Amount Value SHORT TERM INVESTMENTS - 2.40% Repurchase Agreement - 2.40% State Street Bank and Trust Repurchase Agreement, (Dated 6/29/12), due 7/2/12, 0.01%, [Collateralized by $8,620,000 United States Treasury Bill, 1.75%, 3/31/14, (Market Value $8,869,905)] (proceeds $8,694,124). $ $ TOTAL SHORT TERM INVESTMENTS (Cost $8,694,117) $ Total Investments (Cost $488,383,870) - 109.03% $ Liabilities in Excess of Other Assets - (9.03)% ) TOTAL NET ASSETS -100.00% $ ADR American Depository Receipt (a) Non-income producing security. (b) All or a portion of security is out on loan.See note 3 in the Notes to the Schedule of Investments. Brandes Institutional International Equity Fund Schedule of Investments by Industry June 30, 2012 (Unaudited) COMMON STOCKS Automobiles % Capital Markets % Chemicals % Commercial Banks % Commercial Services & Supplies % Communications Equipment % Construction Materials % Diversified Telecommunication Services % Electric Utilities % Electronic Equipment, Instruments & Components % Food & Staples Retailing % Food Products % Household Durables % Insurance % Media % Metals & Mining % Multiline Retail % Multi-Utilities % Office Electronics % Oil & Gas % Pharmaceuticals % Semiconductors & Semiconductor Equipment % Specialty Retail % Tobacco % Wireless Telecommunication Services % TOTAL COMMON STOCKS % PREFERRED STOCKS Diversified Telecommunication Services % Oil & Gas % TOTAL PREFERRED STOCKS % SHORT TERM INVESTMENTS % TOTAL INVESTMENTS % Liabilities in Excess of Other Assets -9.03 % TOTAL NET ASSETS % Multiline Retail % Multi-Utilities % Office Electronics % Oil & Gas % Pharmaceuticals % Semiconductors & Semiconductor Equipment % Specialty Retail % Tobacco % Wireless Telecommunication Services % TOTAL COMMON STOCKS % PREFERRED STOCKS Diversified Telecommunication Services % Oil & Gas % TOTAL PREFERRED STOCKS % SHORT TERM INVESTMENTS % TOTAL INVESTMENTS % Liabilities in Excess of Other Assets -9.03
